 1                                                               HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7
      PUGET SOUNDKEEPER ALLIANCE          )
 8    and WASTE ACTION PROJECT,           )                 C20-284 TSZ
                                          )
 9                 Plaintiff,             )                 ORDER
           v.                             )
10                                        )
      ARDAGH GLASS INC.,                  )
11                                        )
                   Defendant.             )
12    ___________________________________ )

13                                               ORDER

14          This matter having come before the Court on the parties’ stipulated motion for

15   continuance of the deadlines to file amending pleadings and disclosure of expert testimony under

16   FRCP 26(a)(2), docket no. 22, and the Court having reviewed the file and pleadings herein, and

17   being otherwise fully advised on the matter, hereby finds and concludes that good cause exists to

18   continue the deadlines for filing amending pleadings and disclosure of expert testimony under

19   FRCP 26(a)(2). The schedule set forth in the scheduling order (docket nos. 14 and 21) is

20   amended; the new case deadlines and trial schedule are as follows:

21    BENCH TRIAL DATE                                    January 24, 2022
      Length of Trial                                     10 days
22    Deadline for amending pleadings                     July 12, 2021
      Disclosure of expert testimony under FRCP           July 12, 2021
23
          26(a)(2)
24
      ORDER - 1                                                  Smith & Lowney, p.l.l.c.
      C20-284 TSZ                                                2317 East John Street
                                                               Seattle, Washington 98112
                                                                     (206) 860-2883
     58014306.v1
 1    All motions related to discovery must be filed   August 26, 2021
          by and noted on the motion calendar no
 2        later than the third Friday thereafter
          (see LCR 7(d))
 3    Discovery completed by                           October 4, 2021
 4
      All dispositive motions must be filed by and     November 4, 2021
          noted on the motion calendar no later
 5        than the fourth Friday thereafter (see
          LCR 7(d))
 6    All motions related to expert witnesses (e.g.,   November 18, 2021
          a Daubert motion) must be filed by
 7        and noted on the motion calendar no later
          than the third Friday thereafter (see LCR
 8        7(d))
      All motions in limine should be filed by and     December 27, 2021
 9        noted on the motion calendar no later
          than the Friday before the Pretrial
10
          Conference. (See LCR 7(d)(4))
11    Trial Briefs and Agreed Pretrial Order due       January 7, 2022
      Proposed Findings of Fact and Conclusions of     January 10, 2022
12        Law, and designations of deposition
          testimony pursuant to CR32(e) due
13    Pretrial conference to be held at 10:30 AM on    January 14, 2022
14
     IT IS SO ORDERED
15
     Dated this 6th day of May 2021
16

17

18
                                              A
                                              ____________________________________
                                              THOMAS S. ZILLY
                                              UNITED STATES DISTRICT JUDGE
19

20   Presented by:
     Smith & Lowney, PLLC
21
     By:    s/Meredith A. Crafton
22          Meredith A. Crafton, WSBA No. 46558
            Richard A. Smith, WSBA No. 21788
23          Attorneys for Plaintiffs
24
      ORDER - 2                                              Smith & Lowney, p.l.l.c.
      C20-284 TSZ                                            2317 East John Street
                                                           Seattle, Washington 98112
                                                                 (206) 860-2883
     58014306.v1
